361 U.S. 231 (1960)
MITCHELL, SECRETARY OF LABOR,
v.
OREGON FROZEN FOODS CO. ET AL.
No. 33.
Supreme Court of United States.
Argued November 17, 1959.
Decided January 11, 1960.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Bessie Margolin argued the cause for petitioner. With her on the brief were Solicitor General Rankin, Wayne G. Barnett, Harold C. Nystrom and Sylvia S. Ellison.
Martin P. Gallagher argued the cause for respondents. With him on the brief was Orval Yokom.
Edward Brown Williams filed a brief for the National Association of Frozen Food Packers, as amicus curiae, in support of respondents.
PER CURIAM.
In view of ambiguities in the record as to the issues sought to be tendered, made apparent in oral argument and the memoranda of counsel subsequently filed at the Court's request, the writ of certiorari is dismissed as improvidently granted.
MR. JUSTICE BLACK took no part in the consideration or decision of this case.